Citation Nr: 1543943	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  02-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for internal injuries, to include a digestive disorder, to include as secondary to service-connected residuals of a pelvic fracture with left sacroiliac joint dysfunction (hereinafter internal injuries).

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 8, 2004.

3.  Entitlement to an evaluation in excess of 20 percent beginning March 29, 2005 for residuals of a pelvic fracture with left sacroiliac joint dysfunction (pelvic fracture).

4.  Entitlement to an effective date prior to March 29, 2005 for the assignment of a compensable rating for pelvic fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, including service in Vietnam. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issues of entitlement to service connection for internal injuries, entitlement to an evaluation in excess of 50 percent for PTSD from December 8, 2004, and entitlement to an effective date prior to March 29, 2005 for the assignment of a 20 percent rating for residuals of a pelvic fracture were denied by the Board in May 2013; the Board remanded the issue of entitlement to an evaluation in excess of 20 percent for residuals of a pelvic fracture to the RO for additional development in May 2013.

The Veteran appealed the May 2013 Board denials to the United States Court of Appeals for Veterans Claims (Court).  The May 2013 Board denials were vacated and remanded back to the Board by the Court in an April 2015 Order based on a March 2015 Joint Motion for Partial Remand (Joint Motion).  

The Veteran testified at a personal hearing before a traveling member of the Board sitting at the RO in November 2006, and a transcript of the hearing is of record.

Based on the actions taken below, the issues involving assigning a rating for service-connected pelvic fracture are as noted on the title page.

The issue of entitlement to service connection for internal injuries, to include a digestive disorder, secondary to service-connected residuals of a pelvic fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity; it has not resulted in symptomatology indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Forward flexion of the low back was to 60 degrees on examination in March 2005 and to 80 degrees on examination in August 2013.

3.  There is evidence of painful motion of the pelvis and low back during the appeal period from November 5, 2001 to March 28, 2005.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 50 percent for PTSD beginning December 8, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for the assignment of an evaluation in excess of 20 percent for pelvic fracture beginning March 29, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5236 (2014).  
3.  The criteria for the assignment of a 10 percent rating, but no higher, for pelvic fracture for the appeal period from November 5, 2001 through March 28, 2005 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 3.400(o) Diagnostic Codes 5010-5236 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this regard, the Board notes that the matter was readjudicated in a November 2005 Supplemental Statement of the Case following completion of VCAA.

A letter was sent to the Veteran in May 2005 that informed him of the requirements needed to establish entitlement to an increased evaluation.  The Veteran was informed in a March 2006 letter of the criteria for consideration of an effective date, in the event of award of a benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the May 2005 letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the letter.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An evaluation of the Veteran's service-connected PTSD was obtained in March 2006 and pelvic evaluations were obtained in May 2011 and August 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his November 2006 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the November 2006 hearing, the Veteran's representative, Texas Veterans Commission, and the VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

PTSD

According to the March 2015 Joint Motion, the Veteran's claim for a disability rating in excess of 50 percent for PTSD from December 8, 2004 must be adjudicated on the merits by the Board.  

Service connection was granted for PTSD by rating decision in August 2002, and a 30 percent rating was assigned effective from November 5, 2001.  The Veteran timely appealed.  A May 2005 rating decision granted an increased rating of 50 percent effective December 8, 2004.  

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130 (2014).

A 30 percent rating is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent. events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

When examined by VA in December 2004, the Veteran noted increased pressure at work and anxiety that he might lose his job.  He complained of daily intrusive memories of Vietnam, difficulty completing tasks, frequent nightmares of Vietnam, difficulty sleeping, being easily startled, an inability to trust other people, constant anxiety and depression, and inability to socialize with others.  He lived with his mother and sister.  On mental status evaluation, his hygiene was good; his thought processes were coherent, logical, and goal-directed but significantly slowed; and he was fully oriented. There was no obsessive or ritualistic behavior, no panic attacks, and no impaired impulse control.  His mood appeared depressed.  The diagnoses were PTSD, chronic; major depressive disorder; and cognitive disorder, not otherwise specified.  The GAF score was 49-50.

The diagnoses in VA treatment records dated in March 2005 were PTSD and depression.
According to a March 2006 PTSD Assessment Summary and subsequent Addendum, the Veteran complained of chronically low mood, with low interest and motivation, poor concentration and energy, with sleep problems.  He was easily startled awake by outside noises and unable to return to sleep 1-2 times a week.  He complained of nightmares 1-2 times a month, flashbacks rarely less than once a month, and daily intrusive memories.  He did not have suicidal or homicidal ideation or current anxiety symptoms.  He only socialized with his mother and one friend.  He last worked for as an ordering representative for a pharmacy from 1997 to 2005, when he was let go because of missing work.  The Veteran said that he had missed work because of problems with vertigo, his mother's illness, and emotional symptoms.  On mental status evaluation, he was well groomed, fully oriented, and had good eye contact.  It was noted that the Veteran had a stutter.  His thought content was coherent and logical.  He did not have any suicidal or homicidal ideations, delusions, or hallucinations.  His mood was depressed.  The diagnoses were PTSD, chronic; major depressive disorder, unclear if recurrent; and rule out borderline intellectual functioning.  The GAF score was 59.

The Veteran's testimony at his November 2006 travel board hearing related to the issue of his psychiatric symptomatology prior to December 2004.

VA treatment records for November 2011 include a notation of moderate depression and PTSD symptoms.  The Veteran's PTSD was reported to be stable in October 2012.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

A rating in excess of 50 percent is not warranted beginning December 8, 2004 because impairment due to PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.  The Veteran's GAF scores of 49-50 and 59 are indicative of moderate to serious impairment.  His PTSD was considered to be stable in October 2012.  The only psychiatric symptom reported on VA psychiatric evaluation that is clearly indicative of a 70 percent rating was the Veteran's inability to establish and maintain effective relationships, as he only had one friend and did not socialize much.  He did not have suicidal ideation; obsessional rituals which interfere with routine activities; illogical or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Although he may have had some difficulty in adapting to stressful circumstances, such as at work, he was able to work continually from 1997 to 2005.  Based on the above, the evidence does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Veteran's statements have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms.  His lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating since December 8, 2004, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pelvic Fracture

Service connection was granted for pelvic fracture PTSD by rating decision in February 1971, and a 0 percent rating was assigned effective from October 8, 1970.  A claim for increase was received by VA in November 2001.  A May 2005 rating decision granted an increased rating of 20 percent for pelvic fracture effective March 29, 2005.  This rating decision also granted entitlement to service connection for traumatic arthritis of each hip, and separate 10 percent ratings were assigned effective March 29, 2005.  The Veteran timely appealed the assigned rating.

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014). 

 The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532   (1993).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003 (2014).
38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under the rating criteria, Diagnostic Code 5236 (sacroiliac injury and weakness) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:
A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.
A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

It was reported on VA evaluation on March 29, 2005 that the Veteran had a very slow gait but that it was essentially normal without severe antalgic features.  His pelvis was level.  Forward flexion of the lumbar spine was from 0 to 60 degrees, with restriction mainly due to pain in the groin area.  Backward extension was from 0 to 20 degrees without significant pain; side bending was from 0 to 30 degrees without pain to either side.  Rotation was from 0 to 30 degrees with pain and spasm over the left sacroiliac joint.  Pelvic rock test was positive for left sacroiliac joint pain.  X-rays of the pelvis demonstrated significant asymmetry of the left hemipelvis with a fracture through the most lateral aspect of the obturator foramen on the left.  The diagnoses were lateral compression injury to the pelvis with fractures of the left and right superior and inferior pubic rami, right ischial fracture at the ischial spine, and left sacroiliac joint injury, stable; moderate post-traumatic arthritis of both hips secondary to fracture; and normal lumbosacral spine examination for his age.

According to a May 2005 Addendum to the March 2005 evaluation, there was no additional decreased range of motion after repetitive testing.

The Veteran reported on VA orthopedic evaluation in May 2011 that he had to exercise in order to control his pain.  His gait was nonantalgic.  He had healed fractures of the left hemipelvis and fusion of the left sacroiliac joint.  His pelvic fracture did not have any effect on his normal activities.  It was also reported that there was no leg length discrepancy.

When examined by VA in August 2013, forward flexion of the lumbar spine was from 0 to 80 degrees without pain.  There was no loss of strength, atrophy, loss of sensation, or radiculopathy.  There was no additional pain, weakness, fatigability, or incoordination after repetitive testing.  The Veteran's sacroiliac joint condition prevented physical forms of employment that would require repetitive lifting, bending, or stooping due to reduced range of motion and exacerbation of low back pain.  The diagnoses were pelvic fractures, healed; and residual fusion of the left sacroiliac joint.

Since March 29, 2005, the evidence does not show service-connected symptomatology severe enough to warrant a rating in excess of 20 percent because pain-free forward flexion of the lumbar spine is to more than 30 degrees.  In fact, forward flexion was to 60 degrees in March 2005 and to 80 degrees in August 2013.  Additionally, there is no medical evidence of favorable ankylosis of the entire thoracolumbar spine.  

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45). 

The Board finds that an increased rating beginning March 29, 2005 is not warranted under the DeLuca criteria, as there was no additional pain, weakness, fatigability, or incoordination after repetitive testing in August 2013.   

The General Rating Formula indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, the medical evidence does not show radiculopathy due to the Veteran's pelvic fracture.  

The Board acknowledges the Veteran's subjective complaints of pain and functional limitations.  However, while the Veteran is competent and credible with regard to his subjective complaints, the Board gives more weight to the objective medical evidence with regard to the severity of his pelvic fracture as reflected in the VA examination reports on file.  

Additional Considerations

The Board has also considered whether the issues on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of those assigned are provided in the rating schedule for 
service-connected PTSD and pelvic fracture, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2012).  The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to either service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for either PTSD of pelvic fracture during the appeal period at issue pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the Veteran was granted entitlement to TDIU by DRO decision in May 2006, effective March 12, 2005.  Consequently, a TDIU issue is not before the Board.  

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 50 percent beginning December 4, 2004 for PTSD and to a rating in excess of 20 percent beginning March 29, 2005 for pelvic fracture are denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


Earlier Effective Date Claim

A February 1971 rating decision granted entitlement to service connection for residuals of a pelvic fracture and assigned a 0 percent rating effective October 8, 1970.  A claim for increase was received by VA in November 2001.  A May 2005 rating decision granted an increased rating of 20 percent for residuals of a pelvic fracture, under Diagnostic Codes 5010-5236, effective March 29, 2005; and the Veteran timely appealed the effective date of the grant.

The Veteran contends that a compensable rating is warranted for his pelvic fracture residuals prior to March 29, 2005.

According to the March 2015 Joint Motion, in determining that the Veteran's statements related to his pelvic fracture were inconsistent, the Board relied on an incorrect or incomplete characterization of the Veteran's statements.  While the Board found that the Veteran was able to bowl and play tennis, the Joint Motion noted that the actual record shows that the Veteran said that he "[t]ries to exercise.  He states he has tried multiple social activities, including bowling and playing tennis, but never can continue with them."  The Joint Motion also noted that the Board should consider the application of 38 C.F.R. § 4.59, for painful motion, in addition to consideration of 38 C.F.R. §§ 4.40 and 4.45, when determining whether the Veteran is entitled to an effective date prior to March 29, 2005 for a 20 percent rating for residuals of a pelvic fracture.

The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2014) and 38 C.F.R. § 3.400(o) (2015).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).
An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  Therefore, there is no prejudice to the Veteran for the Board to apply both the old and new regulatory provisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Diagnostic Code 5010, which is used to rate arthritis due to trauma, provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 20 percent rating is warranted with x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  A 10 percent rating is warranted for x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

Prior to September 26, 2003, a 40 percent evaluation was assigned for severe limitation of motion of the lumbar spine; a 20 percent rating was assigned for moderate limitation of motion of the lumbar spine; and a 10 percent rating was assigned for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2002).

Diagnostic Code 5294 provided that ratings for sacro-iliac injury and weakness were to be rated under the criteria for Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 percent rating was assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; a 20 percent rating was assigned with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 10 percent rating was assigned for characteristic pain on motion; and a 0 percent rating was assigned with slight subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine; a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine; a 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2004).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2) (2004).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4) (2004).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2004).

It was noted on VA evaluation in August 2002 that the Veteran denied pelvic pain, groin pain, or any lateral hip pain.  On physical evaluation, his pelvis was not tender.  Bilateral hips showed a full range of motion with extension to 30 degrees, flexion to 125 degrees, adduction to 25 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  The pertinent diagnosis was history of pelvic fractures, healed, with no pelvic, hip, joint, or bursal type pain.  The examiner concluded that there were no orthopedic residuals of the prior pelvic fractures.

The Veteran testified at a DRO hearing in February 2004 that he had intermittent pelvic pain, that he had low back pain if he sat too long, and that he could not do outdoor activities, such as football, the way he used to.  He testified that he would have cramps, pulled muscles, and low back pain if he currently tried to do activities like football.
VA progress notes dated from November 2001 to July 2005 reveal no complaints of hip or pelvis pain, and there is no suggestion of pain in the lumbar region of the spine.  A VA X-ray report dated in December 2004 found no evidence of fracture, dislocation, or other acute bone abnormality.  

At the time of his March 29, 2005 VA examination, the Veteran did report low back pain and excruciating pain in the hips.  He reported current problems including pain in the groin, as well as in the lower back, when he tries to perform any lifting activities.  The VA examiner found the Veteran's complaints of back pain were related to a left sacroiliac joint dysfunction.  An X-ray report from that time found mild bilateral superior joint space narrowing at the hips, and tiny marginal osteophytes.  The impression was degenerative pelvic and hip changes.  The diagnosis was moderate post-traumatic arthritis of the hips.  The examiner stated that the injuries the Veteran sustained in June 1967 set up conditions for the later development of osteoarthritis/post-traumatic arthritis of the hips which onset approximately 15 to 20 years after the initial injury.  X-ray films of the lumbar spine were also obtained, and the radiologist compared the hips and spine films to those obtained in December 2004.  Regarding the spine, he noted the findings were stable since December 2004.  However, he did not make the same assessment regarding the hips.

Based on the available evidence, the Veteran is entitled to a 10 percent rating, and no more, effective November 5, 2001, the date of claim for increase, for painful motion related to his pelvic fracture under both the old and new schedular criteria.  This rating is assigned because the Veteran testified at his February 2004 hearing that he has painful motion of the pelvis and low back.  Even though his pelvis pain is not constant, the Veteran is competent to report that he has intermittent pain in the pelvis and low back; and the Board finds his observations to be credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); also see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. 
§ 4.59 (2014).  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010).  As such, an initial rating of 10 percent is warranted for pelvic fracture.

The medical evidence does not show pelvic symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a rating in excess of 10 percent under either the old or new regulations at any time prior to March 29, 2005 because there was no evidence of additional limitation of motion of the pelvis.  In fact, the examiner concluded in August 2002 that there were no orthopedic residuals of the prior pelvic fractures.  


ORDER

Entitlement to a rating in excess of 50 percent beginning December 8, 2004 for PTSD is denied.  

Entitlement to a rating in excess of 20 percent beginning March 29, 2005 for pelvic fracture is denied.

An effective date of November 5, 2001 for the assignment of a 10 percent rating for pelvic fracture is warranted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

According to the Joint Motion, the May 2011 VA evaluation and nexus opinion on which the Board relied to deny the Veteran's claim for entitlement to service connection for internal injuries provided an insufficient rationale for the negative nexus opinion.  The Court said that the Board must obtain an opinion that addresses whether the Veteran's current digestive disorders, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), had their onset in service or were aggravated by service and that the opinion must be supported by clear conclusions with supporting data and a reasoned medical explanation connecting the condition to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for examination of the Veteran by an appropriate medical professional to determine whether he has internal injuries secondary to service or to his service-connected pelvic fracture.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any internal injury found, to include IBS and GERD, began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any internal injury found to include IBS and GERD was caused or aggravated by a service-connected disability to include the Veteran's service-connected pelvic fracture or medication taken for a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO will notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After the above, the AMC/RO will re-adjudicate the Veteran's claim for entitlement to service connection for internal injuries, to include as secondary to service-connected pelvic fracture, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


